Per Curiam,
This was a feigned issue to determine the ownership of personal property levied on by the sheriff. The defendant in the writ under which the levy was made had been in possession of the property under an agreement of conditional sale in which it was provided that in the event of a default in payments the vendor might retake possession of the property. The contention of the plaintiff in the issue, who was the vendor, was that he had retaken possession under the agreement, two days before the levy was made. Some things connected with the alleged retaking of possession of the property threw doubt upon the good faith of the contention made, and there was much that afterwards took place that is suggestive of a course of conduct shaped by after-discovered law, but the issue of fact was necessarily for the jury and there was no error in the manner of its submission.
The judgment is affirmed.